Citation Nr: 1456288	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the lumbar spine.

2. Entitlement to service connection for degenerative arthritis of the right knee.

3. Entitlement to service connection for degenerative arthritis of the left knee. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In June 2011, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review.  

In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary.   A significant portion of the Veteran's service treatment records are unavailable.  Efforts to obtain treatment notes from Fort Myer as instructed in the prior remand were unsuccessful.  However, the Veteran testified to treatment at Fairbanks Hospital, and on his February 2009 application for benefits, he identified treatment at Fort Bragg Army Hospital.  Further, he indicated that he was put on profile for his injuries.  Therefore, the Board determines that any private and Army facilities that treated the Veteran's injuries in service should be contacted directly for any pertinent treatment records.  In addition, there may be relevant documentation of the Veteran's physical profile in his service personnel records, but the record does not reflect that any efforts were made to obtain these records.  For these reasons, the appeal is again remanded.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any sources of private treatment of his injuries while in service, such as Fairbanks Hospital, and to authorize release of those records to VA.  All requests and responses, positive and negative, must be documented in the claims file.

2. Request treatment notes for the Veteran directly from Womack Army Medical Center at Fort Bragg.  All requests and responses, positive and negative, must be documented in the claims file.

2. Associate with the record the Veteran's complete service personnel file (201 file).  All requests and responses for this information, positive and negative, must be documented in the claims file.

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




